—Order, Supreme Court, New York County (Beverly Cohen, J.), entered on or about March 31, 1993, which denied defendant’s motion to vacate a default judgment, unanimously affirmed, with costs.
Defendant’s motion to vacate his default on plaintiffs CPLR 3213 motion for lack of jurisdiction was properly denied, no issue of fact being raised whether 499 Seventh Avenue was not defendant’s actual place of business. In any event, upon review of the entire record, we find that the Texas court did have jurisdiction over defendant, and that its judgment against defendant, therefore, is entitled to full faith and credit (see, Fiore v Oakwood Plaza Shopping Ctr., 78 NY2d 572, 577). Concur—Murphy, P. J., Carro, Ross and Asch, JJ.